BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
DONNA BRECKER MADDUX, OSB #023757
Donna.Maddux@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



  UNITED STATES OF AMERICA                          3:17-cr-00068-MO

                 v.                                 STIPULATIONS OF FACT

  MICHAEL EDWARD BOWMAN,

                 Defendant.


        The parties stipulate that the entire record of the 4-day trial beginning on August 13, 2019

is incorporated by reference into the record for the December 9, 2019 stipulated record/facts

bench trial. The original trial record is included as part of the current trial record as marked

Exhibits 48 – 51.

        The parties further stipulate to the following facts:

         1.    Mr. Bowman registered his company, Vertical Works, with the Oregon Secretary

of State’s Corporation Division in 2008. (Exhibit 27).

         2.    Since at least 2008, Mr. Bowman, through Vertical Works, engaged in computer

engineering work as an independent contractor. (Exhibit 1, 3 & 10).
Stipulations of Fact                                                                          Page 1
         3.      For calendar years 2011, 2012, 2013, and 2014, Mr. Bowman’s total income as

the sole proprietor of Vertical Works and his tax due and owing for each year are accurately

reflected in Exhibit 24. In each year between 2011 and 2014, Mr. Bowman’s gross income was

at least $90,000. In each year between 2011 and 2014, Mr. Bowman’s tax due and owing was at

least $25,000.

         4.      Based on his income in calendar years 2011 - 2014, Michael Bowman was

required to file a U.S. Individual Tax Return (Form 1040) for the calendar years ending on:

                    a.   December 31, 2011 (as to Count 2);

                    b.   December 31, 2012 (as to Count 3);

                    c.   December 31, 2013 (as to Count 4); and

                    d.   December 31, 2014 (as to Count 5). (Kristen Emminger testimony).

         5.      Mr. Bowman intentionally failed to file his U.S. Individual Tax Return (Form

1040) as required by Title 26 of the United States Code by:

                    a.   April 17, 2012 (as to Count 2);

                    b.   April 15, 2013 (as to Count 3);

                    c.   April 15, 2014 (as to Count 4); and

                    d.   April 15, 2015 (as to Count 5).

         6.      Mr. Bowman never filed a U.S. Individual Tax Return (Form 1040) for the 2011,

2012, 2013, or 2014 calendar years. (Exhibit 31).

         7.      Since at least 2003, Mr. Bowman has intentionally failed to file any U.S.

Individual Tax Return (Form 1040). (Kristy Morgan testimony; Mr. Bowman testimony).




Stipulations of Fact                                                                         Page 2
         8.    Mr. Bowman did file an accepted U.S. Individual Tax Return (Form 1040) in each

year for calendar years 1990 – 1997. (Exhibit 30).

         9.    As early as 1990 and continuing through 2015, Mr. Bowman knew that federal

tax laws imposed a duty on him to file his personal income taxes. (Mr. Bowman testimony,

Jonathon Dittman testimony).

         10.   On May 13, 2005, following a hearing and briefings in Bowman v. Department of

Revenue (Case #TC4691) the Oregon Tax Court rejected Mr. Bowman’s claim for

accommodation based on his assertion that filing and paying taxes interferes with his religious,

moral, constitutional and statutory rights. (Exhibit 41). In an opinion letter, the court stated

“[f]ederal law clearly establishes that a person’s religious beliefs do not constitute a basis for

avoiding the statutory obligation to comply with the tax code.” (Exhibit 41, p.3). Mr. Bowman

received and read this opinion letter.

         11.   On June 13, 2012, Oregon Department of Revenue Senior Tax Auditor David

Armstrong responded in writing to a correspondence from Mr. Bowman. (Exhibit 40). In that

correspondence, Mr. Armstrong tells Mr. Bowman that Mr. Bowman’s belief that he is owed an

accommodation based on his objection to government spending is “frivolous.” Mr. Armstrong

cites to Mr. Bowman’s earlier Oregon Tax Court opinion letter, Supreme Court case law, and

Ninth Circuit case law. (Exhibit 40). Mr. Bowman received and read this June 13th letter.

         12.   The Internal Revenue Service issued Mr. Bowman Notice Letter 1862 on

September 6, 2011 (Exhibit 34), November 13, 2012 (Exhibit 35), and February 18, 2014

(Exhibit 36). Each of these letters state: “[y]ou haven’t responded to the previous letter(s) we

sent requesting you to send us your federal income tax return” and “[i]f you do not provide the


Stipulations of Fact                                                                           Page 3
information requested, or provide fraudulent information, we may charge you penalties, and in

certain cases, you may be subject to criminal prosecution.”

Dated: December 5, 2019                         Respectfully submitted,

                                                BILLY J. WILLIAMS
                                                United States Attorney



                                                /s/ Donna Brecker Maddux
                                                DONNA BRECKER MADDUX, OSB #023757
                                                Assistant United States Attorney




Stipulations of Fact                                                                    Page 4
